Citation Nr: 1630147	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In January 2015 letters, the Veteran was notified that his requested hearing had been scheduled for February 2015, but he failed to appear for the hearing.  However, it is not clear that the Veteran received notification of the scheduled hearing or was available to attend on such date.  

Specifically, the record indicates that the notice of the scheduled Board hearing was sent to the Veteran at an address with a zip code ending in "08" as reflected on his September 2011 substantive appeal (VA Form 9), which is the same address reflected in the electronic Veterans Appeals Control and Locator System (VACOLS).  However, documentation associated with the record in May 2016 reflects that the Veteran was incarcerated from February 2014 to August 2015.  Thereafter, in a May 2016 submission, the Veteran reported a new address with a zip code ending in "02."  Therefore, as the Board hearing was scheduled during his incarceration and notification was sent to a previous address, he most likely did not receive notification of the hearing and, even if he had, would have been likely unable to attend.

There is no indication that the Veteran has withdrawn his hearing request and resolving doubt in his favor, particularly in view of an apparent address change and his intervening incarceration, the Board finds that there is good cause to reschedule his Board hearing before a Veterans Law Judge sitting at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for Board hearing before a Veterans Law Judge sitting at the RO.  Notice of such should be sent to his current address of record as reported in his May 2016 statement.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

